internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-163289-01 date date legend taxpayer general_partner limited_partner state a project b city c owner owner a plr-163289-01 b c d e f g h i j k l dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling that will waive for project buildings the 10-year holding_period for existing buildings under sec_42 of the internal_revenue_code under authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 the internal_revenue_service office that will have examination jurisdiction over the taxpayer is located in city c the relevant facts as represented in these submissions are set forth below facts the taxpayer is a state a limited_partnership formed to acquire rehabilitate and operate a low-income_housing tax_credit project commonly known as project b the general_partner of project b was organized to provide housing and related_services to very-low and low income families project b was initially placed_in_service by the original owner owner in a project b is comprised of b buildings a laundry community building and c buildings with d total living units project b is currently receiving assistance under sec_515 of the plr-163289-01 housing act of on e units on f owner was formed for the purpose of acquiring and rehabilitating project b owner applied for and received an allocation of sec_42 low-income_housing tax_credits from the state a housing_credit_agency on g on h owner acquired project b from owner by transfer of warranty deed owner tried unsuccessfully to consummate the syndication of the i low-income_housing credits associated with project b these credits were subsequently returned to the state a housing_credit_agency in j on k state a housing_credit_agency issued j credits to owner for the acquisition and rehabilitation of project b owner was unable to meet the 10-percent requirement of sec_42 these credits were subsequently returned to the state a housing_credit_agency taxpayer entered into a contract to purchase project b from owner on l taxpayer has applied for acquisition and rehabilitation low-income_housing tax_credits for project b from the state a housing_credit_agency taxpayer makes the following representations concerning project b taxpayer will acquire project b by purchase as defined under sec_179 and as further restricted by sec_42 taxpayer acquired the buildings in project b to provide affordable housing to qualified low-income households taxpayer has applied to the state housing_credit_agency for an allocation of the low- income housing_credit_dollar_amount in order that taxpayer may comply with the limitations for low-income_housing credits applicable to state a as required by sec_42 project b was not previously placed_in_service by taxpayer or by a person who was a related_person as defined in sec_42 to taxpayer at the time the buildings were last placed_in_service as of the date of taxpayer’s application the buildings in project b are federally- assisted buildings as defined in sec_1_42-2 as of the date of taxpayer’s application federal mortgage funds for project b were at risk within the meaning of sec_1_42-2 there have been no nonqualified substantial improvements as defined in sec_42 to any of project b’s buildings to the best of the taxpayer’s knowledge to the best of taxpayer’s knowledge no prior owner of project b was allowed a plr-163289-01 sec_42 low-income_housing tax_credit and all terms and conditions of sec_42 and related sections including substantial rehabilitation in excess of the minimum provided by sec_42 will be met except for sec_42 ruling requested taxpayer requests the service to waive for the buildings in project b the 10-year holding_period requirement for existing buildings of sec_42 under the authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 for an existing_building to qualify for the 30-percent present_value housing tax_credit sec_42 requires there be a period of at least years between the date of the building’s acquisition by the taxpayer and the later of the date the building was last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the building sec_42 provides an exception to the 10-year holding_period requirement of sec_42 it states that a waiver may be granted for a federally-assisted_building if the secretary determines that the waiver is necessary- i to avert an assignment of the mortgage secured_by property in the project of which such building is a part to the department of housing and urban development or the farmers home administration now rural housing service usda-rhs or ii to avert a claim against a federal mortgage_insurance fund or such department or administration with respect to a mortgage which is so secured sec_42 defines the term federally-assisted_building as any building that is substantially assisted financed or operated under i section of the united_states housing act of ii sec_221 or of the national housing act or plr-163289-01 iii sec_515 of the housing act of as such acts are in effect on the date of enactment of the tax_reform_act_of_1986 date sec_1_42-2 contains requirements that must be satisfied before the secretary will grant the waiver referred to in sec_42 taxpayer represents that it is in compliance with these requirements based solely upon the above facts taxpayer’s representations and the representations of usda-rhs we have determined that the buildings in project b are federally-assisted within the meaning of sec_42 and that federal funds are at risk under sec_42 therefore we rule as follows the 10-year holding_period requirement of sec_42 is waived for taxpayer’s acquisition of project b provided project b receives a low-income_housing dollar amount allocation from the state a housing_credit_agency no opinion is expressed or implied regarding the application of any other provision in the code or regulations specifically no opinion is expressed or implied regarding whether taxpayer’s costs of acquisition and rehabilitation of the buildings in project b will qualify otherwise for the low-income_housing_credit under sec_42 this ruling is directed only to the taxpayer which requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with the federal_income_tax return for taxpayer and its partners for the first taxable_year in which the low-income_housing_credit for project b is claimed sincerely harold e burghart assistant to the chief branch office of the associate chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
